Name: Commission Regulation (EC) NoÃ 631/2006 of 24 April 2006 amending Regulation (EC) NoÃ 1555/96 as regards the trigger levels for additional duties on cucumbers and cherries, other than sour cherries
 Type: Regulation
 Subject Matter: plant product;  EU finance;  trade;  tariff policy
 Date Published: nan

 25.4.2006 EN Official Journal of the European Union L 111/3 COMMISSION REGULATION (EC) No 631/2006 of 24 April 2006 amending Regulation (EC) No 1555/96 as regards the trigger levels for additional duties on cucumbers and cherries, other than sour cherries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 33(4) thereof, Whereas: (1) Commission Regulation (EC) No 1555/96 of 30 July 1996 on rules of application for additional import duties on fruit and vegetables (2) provides for surveillance of imports of the products listed in the Annex thereto. That surveillance is to be carried out in accordance with the rules laid down in Article 308d of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3). (2) For the purposes of Article 5(4) of the Agreement on Agriculture (4) concluded during the Uruguay Round of multilateral trade negotiations and in the light of the latest data available for 2003, 2004 and 2005, the trigger levels for additional duties on cucumbers and cherries other than sour cherries should be amended. (3) Regulation (EC) No 1555/96 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1555/96 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 May 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 193, 3.8.1996, p. 1. Regulation as last amended by Regulation (EC) No 2123/2005 (OJ L 340, 23.12.2005, p. 27). (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 402/2006 (OJ L 70, 9.3.2006, p. 35). (4) OJ L 336, 23.12.1994, p. 22. ANNEX ANNEX Without prejudice to the rules governing the interpretation of the Combined Nomenclature, the description of the products is deemed to be indicative only. The scope of the additional duties for the purposes of this Annex is determined by the scope of the CN codes as they exist at the time of the adoption of this Regulation. Where ex  appears before the CN code, the scope of the additional duties is determined both by the scope of the CN code and the corresponding trigger period. Order No CN code Description Period of application Trigger level (tonnes) 78.0015 ex 0702 00 00 Tomatoes  from 1 October to 31 May 810 159 78.0020  from 1 June to 30 September 883 976 78.0065 ex 0707 00 05 Cucumbers  from 1 May to 31 October 9 278 78.0075  from 1 November to 30 April 11 060 78.0085 ex 0709 10 00 Artichokes  from 1 November to 30 June 90 600 78.0100 0709 90 70 Courgettes  from 1 January to 31 December 68 401 78.0110 ex 0805 10 20 Oranges  from 1 December to 31 May 271 073 78.0120 ex 0805 20 10 Clementines  from 1 November to end February 150 169 78.0130 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 Mandarins (including tangerines and satsumas); wilkings and similar citrus hybrids  from 1 November to end February 94 492 78.0155 ex 0805 50 10 Lemons  from 1 June to 31 December 265 745 78.0160  from 1 January to 31 May 82 467 78.0170 ex 0806 10 10 Table grapes  from 21 July to 20 November 222 307 78.0175 ex 0808 10 80 Apples  from 1 January to 31 August 805 913 78.0180  from 1 September to 31 December 80 454 78.0220 ex 0808 20 50 Pears  from 1 January to 30 April 239 893 78.0235  from 1 July to 31 December 105 438 78.0250 ex 0809 10 00 Apricots  from 1 June to 31 July 127 403 78.0265 ex 0809 20 95 Cherries, other than sour cherries  from 21 May to 10 August 46 088 78.0270 ex 0809 30 Peaches, including nectarines  11 June to 30 September 982 366 78.0280 ex 0809 40 05 Plums  11 June to 30 September 54 605